Citation Nr: 1011977	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-06 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a colon resection 
due to diverticulitis, to include as secondary to herbicide 
exposure.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for posttraumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to February 
1971.

This matter arises before the Board of Veterans' Appeals 
(Board) from July 2007 and June 2009 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

In October 2009, the Veteran testified at a formal hearing at 
the Milwaukee RO.  The transcript of the hearing has been 
reviewed and is associated with the claims file.

The issue of entitlement to service connection for 
posttraumatic stress disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran 
is not currently diagnosed with type II diabetes mellitus.

2.  The competent evidence of record shows that the Veteran's 
claimed tinnitus is not a result of acoustic trauma 
experienced in active military service.   
3.  Service records show that the Veteran has qualifying 
service in the Republic of Vietnam; however, the Veteran's 
colon resection due to diverticulitis is not a disease 
associated with herbicide exposure as enumerated under 
38 C.F.R. § 3.309(e).    

4.  The competent evidence of record shows that the Veteran's 
colon resection due to diverticulitis is not otherwise 
related to his period of active military service.   


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 
1110, 1112, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309(e) (2009).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); C.F.R. §§ 3.159, 3.303 (2009).

3.  A colon resection due to diverticulitis was not incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309(e) (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In July 2006 and May 2007 correspondence, the RO advised the 
Veteran of what the evidence must show to establish 
entitlement to service connection for his claimed disorders 
and described the types of evidence that the Veteran should 
submit in support of his claims.  The RO also explained what 
evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of the claims.  The 
VCAA notice letters also described the elements of degree of 
disability and effective date.    

The Board further notes that the Veteran was provided with a 
copy of the July 2007 rating decision, the January 2008 
statement of the case (SOC), and the November 2008, April 
2009, and December 2009 supplemental statements of the case 
(SSOC), which cumulatively included a discussion of the facts 
of the claims, notification of the bases of the decisions, 
and a summary of the evidence considered to reach the 
decisions.  
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a compensation and pension examination for 
tinnitus in February 2007, obtained the Veteran's VA 
treatment records, and associated the Veteran's private 
treatment records, Social Security Administration records, 
and hearing transcript with the claims file.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination obtained in this case 
is more than adequate, as it was predicated on a full reading 
of the VA medical records in the Veteran's claims file.  The 
examination included the Veteran's subjective complaints 
about his disability and the objective findings needed to 
rate the disability. 

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's claims for a type II diabetes mellitus and a colon 
resection due to diverticulitis.  However, the Veteran has 
conceded that he does not have a current diagnosis for type 
II diabetes mellitus and that he did not receive treatment 
for his colon disorder in service.  Furthermore, the record 
does not contain competent and credible evidence showing a 
nexus between service and the disorder at issue.  In 
consideration of the foregoing, the Board finds that the 
evidence warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).  As post-service medical records and 
the Veteran's testimony provide no basis to grant these 
claims, as will be explained in greater detail below, and in 
fact provide evidence against these claims, the Board finds 
no basis for the need to obtain a VA examination or medical 
opinion. 

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claims.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Tinnitus

The Veteran contends that he was exposed to acoustic trauma 
without ear protection from loud noises associated with 105mm 
cannon fire while serving as a mechanic in the United States 
Army.  He claims that this trauma led to his tinnitus.  The 
Veteran's representative also argued that the "Veteran had 
suffered ever since [service] with serious and mild ringing 
in his ears."  However, for the reasons described below, the 
Board finds that the Veteran's representative's statement is 
not consistent with the competent evidence of record, and the 
Veteran's claim of entitlement to service connection for 
tinnitus is denied.  
  
Although the Veteran's service treatment records are 
unavailable, the Veteran is service-connected for hearing 
loss and the Board finds that his claims of acoustic trauma 
in service are credible.  However, there is no evidence that 
his tinnitus was incurred as a result of this acoustic trauma 
in service.  Indeed, the Veteran's audiologist provided his 
first diagnosis of tinnitus in March 2006, 35 years after he 
left service, by merely stating that the Veteran reported 
tinnitus. 

Then, in February 2007, VA afforded the Veteran with an 
audiological compensation and pension examination.  In the 
review of medical records section of the examination report, 
the examiner noted that the Veteran had claimed both hearing 
loss and tinnitus, apparently as a result of his work as a 
mechanic in the military.  However, the only evidence the 
examiner found of hearing loss was the Veteran's request for 
hearing examinations from two different hearing aid dealers 
more than 30 years post service in March 2006 and May 2006, 
with some discrepancies between the two examinations.  The 
Veteran told the examiner that he had a bilateral and 
periodic tinnitus "with an onset sometime after military 
service" occurring approximately two to three times a day 
with a duration of anywhere from one to five seconds.  
Unfortunately, due to a lack of case history of military 
medical information available and the absence of any such 
information, as well as the more than 30 years between the 
Veteran's reported time of onset and the first confirmed date 
of existence of tinnitus, the examiner found that it was not 
possible to state with any conviction whether or not the 
Veteran's tinnitus was sustained during the course of service 
or subsequent to military service from other causes.  Three 
days later, the Veteran received treatment for vertigo that 
he believed was related to the compensation and pension 
examination.  A staff physician merely noted that an ear exam 
and tinnitus were unremarkable and unchanged.      

Finally, the Veteran's private doctor treated him again for 
hearing loss and tinnitus in December 2009.  Although the 
doctor noted that the Veteran had noise induced severe 
sensorineural hearing loss due to noise exposure in Vietnam, 
the only opinion provided regarding tinnitus stated that 
there was "a possible chance" that noise exposure 
contributed to the Veteran's tinnitus while he was in 
service.  The Board finds that this is merely a speculative 
opinion, which the United States Court of Appeals for 
Veterans Claims has held numerous times cannot establish an 
in-service medical nexus to a current disability.  See, e.g., 
Bloom v. West, 12 Vet. App. 185, 187 (1999); Mclendon v. 
Nicholson, 20 Vet. App. 79, 85 (2006).

As mentioned previously, the Veteran is considered competent 
to identify and report the observable manifestations of his 
claimed tinnitus.  However, the Veteran's representative's 
statement that he has suffered from tinnitus since service 
contradicts the Veteran's statements to his physicians and 
audiologist.  That is, the Veteran never told any of his 
examiners that he has heard ringing in his ears since 
service.  Rather, the treatment records and reports state 
that his tinnitus had its onset sometime after service.  
Thus, in light of the contradicting statements, the Board 
finds that the Veteran's representative is not credible when 
he states the Veteran has suffered from tinnitus since 
service.  

Since the evidence of record does not establish a 
relationship or nexus between the Veteran's active military 
service and his tinnitus, the Board finds the preponderance 
of the evidence weighs against the Veteran's claim.  
Therefore, service connection for tinnitus is not warranted.  
In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Colon Resection Due to Diverticulitis

The Veteran contends that his colon resection due to 
diverticulitis was caused by exposure to herbicide agents 
(i.e., Agent Orange) during his service in the Republic of 
Vietnam.  The medical evidence of record indicates that he 
had a partial sigmoidectomy with primary anastomosis and 
diverting loop ileostomy for his diverticulitis with 
peritonitis in June 2005 and a takedown of his diverting loop 
ileostomy and bowel resection with primary reanastomosis for 
a diverting loop ileostomy in September 2005.

In order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide agents, 
the Veteran must show (1) that he served in the Republic of 
Vietnam during the period beginning January 9, 1962, and 
ending on May 7, 1975; (2) that he currently suffers from a 
disease associated with exposure to certain herbicide agents 
enumerated under § 3.309(e); and (3) that the current disease 
process manifested to a degree of 10 percent or more within 
the specified time period prescribed in § 3.307(a)(6)(ii).  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2009).  

The Veteran's service records show that he has the requisite 
type of service in the Republic of Vietnam as defined by 
38 C.F.R. § 3.307(a)(6)(iii), and, therefore, he is presumed 
to have been exposed to an herbicide agent, Agent Orange, 
during service in the absence of affirmative evidence to the 
contrary.  The medical evidence of record additionally shows 
that the Veteran was diagnosed with diverticulitis in 2005.  
Nevertheless, the Veteran is not entitled to presumptive 
service connection based on herbicide exposure because his 
currently diagnosed disease is not a disease enumerated under 
38 C.F.R. § 3.309(e).  McCartt v. West, 12 Vet. App. 164, 
168-169 (1999).
Although the Veteran is not entitled to presumptive service 
connection under 38 C.F.R. § 3.307(a)(6), he is not precluded 
from an evaluation as to whether he is otherwise entitled to 
service connection on a direct basis under 38 C.F.R. § 3.303.  
The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder, the claimant may nevertheless establish 
direct service connection by evidence demonstrating that the 
disease was in fact "incurred" during service.  Combee v. 
Brown, 34 F.3d 1039, 1042-1043 (Fed. Cir. 1994).

As discussed above, in order for the Board to grant a Veteran 
service connection, the evidence of record must show a 
current disability or disease, an injury or diagnosis in 
service, and a relationship or nexus between the current 
disability or disease and the injury or diagnosis in service.  

The medical evidence does not show that the Veteran's 
diverticulitis is otherwise related to active service.  
Although the Veteran's service treatment records are 
unavailable, the Veteran's representative stated at his 
hearing that the Veteran began to have periods of abdominal 
pain in service, which he thought was gas, but did not 
receive treatment for it because "it would go away after a 
few moments."  The record reflects that the Veteran's 
diverticulitis was not diagnosed until more than 30 years 
after discharge from active service.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim for service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 
365 (1992).  The Board additionally notes that there is no 
competent medical evidence that includes an opinion causally 
linking the Veteran's diverticulitis to his period of active 
military service, and the Veteran has not indicated that 
there are any private medical records related to this 
disorder or outstanding VA treatment records.  

Based on the foregoing, the Board finds that the probative 
evidence of record does not establish a causal link between 
the Veteran's current diverticulitis and his period of active 
military service, to include exposure to herbicide agents.  
Consequently, the preponderance of the evidence weighs 
against the Veteran's claim, and the Board finds that service 
connection for a colon resection due to diverticulitis is not 
warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).   

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. §  5107(b), the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
Veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Type II Diabetes Mellitus

The Veteran claims that he developed diabetes as a result of 
exposure to herbicides during service in the Republic of 
Vietnam.  The first element required to establish entitlement 
to service connection is the existence of a current 
disability.  However, the evidence of record demonstrates 
that the Veteran is not currently diagnosed with diabetes, 
and, therefore, his claim must be denied.

VA treatment records indicate that the Veteran was diagnosed 
as being a "borderline" diabetic as early as November 2002.  
Since that time, he has been diagnosed with pre-diabetes, and 
a registered nurse told him that his primary care physician 
noted that he was pre-diabetic rather than diabetic and 
explained the difference between the two conditions in March 
2006.  Moreover, a review of the record reveals that it does 
not contain a diagnosis for diabetes, and the Veteran's 
representative admitted during the formal RO hearing that the 
Veteran does not have, and never did have, a diabetes 
diagnosis.  

As the Veteran has never been diagnosed with diabetes, 
service connection for diabetes is denied.  In reaching this 
conclusion, the Board notes that under the provisions of 
38 U.S.C.A. § 5107(b), the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  The preponderance of the 
evidence, however, is against the claim and that doctrine is 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     
ORDER

1.  Entitlement to service connection for type II diabetes 
mellitus, to include as secondary to herbicide exposure, is 
denied.

2.  Entitlement to service connection for a colon resection 
due to diverticulitis, to include as secondary to herbicide 
exposure, is denied.

3.  Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran submitted a claim for posttraumatic stress 
disorder in January 2009, which was denied by a June 2009 
rating decision.  The Veteran then submitted a timely notice 
of disagreement in October 2009; however, the RO has yet to 
provide the Veteran with a statement of the case.  Thus, the 
issue of entitlement to service connection for posttraumatic 
stress disorder must be remanded to the RO for further 
action, namely the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should provide the Veteran a 
statement of the case with respect to the 
issue of entitlement to service connection 
for posttraumatic stress disorder. The 
Veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
any issue to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, 20.302(b).  If a timely 
substantive appeal is filed, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


